Citation Nr: 0428339	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right acromioclavicular separation, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel		


INTRODUCTION

The veteran had active service from August 1963 to February 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased evaluation for his service-connected postoperative 
residuals of a right acromioclavicular separation, and 
continued the previously assigned 30 percent evaluation.

The Board notes that the case was previously before the Board 
in May 2001 and August 2003 when it was remanded for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran asserts that a rating in excess of 30 percent is 
warranted for his service-connected postoperative residuals 
of a right acromioclavicular separation.  The record reflects 
that the veteran was last afforded a VA orthopedic 
examination in August 2002 and a peripheral nerves 
examination in September 2002.  However, the Board notes that 
the orthopedic examiner, while reporting the veteran's ranges 
of motions, did not comment on the specific extent of 
additional functional impairment the veteran has due to pain, 
including on use.  As such, a new examination is warranted.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the AMC, in 
Washington, DC, for the action as follows:

1.  The veteran should furnish the 
names, addresses, and dates of 
treatment of all medical providers 
from whom he has received treatment 
for residuals of a right 
acromioclavicular separation since 
June 1998. After securing the 
necessary authorizations for release 
of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his 
postoperative residuals of a right 
acromioclavicular separation.

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The examiner should specifically identify 
any evidence of neuropathy or other nerve 
involvement due to the service-connected 
postoperative residuals of a right 
acromioclavicular separation.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



